Case 3:18-cv-00017-NKM-JCH Document 431 Filed 08/19/21 Page 1 of 1 Pageid#: 6752



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                           HARRISONBURG DIVISION


                                                           Action No: 3:18cv17
  Brennan M. Gilmore                                       Date: 8/19/21
                                                           Judge: Joel C. Hoppe, USMJ
  AND
                                                           Court Reporter: Karen Dotson,
  Alexander (Alex) E. Jones, et al                         AT&T Conference Manager
                                                           Deputy Clerk: Karen Dotson



  Plaintiff Attorney(s)                            Defendant Attorney(s)
  Anwar Graves                                     Jay Wolman
  Hassen Sayeed                                    Marc Randazza
                                                   David Wachen
                                                   Jonathan Burns
                                                   Scott Creighton




  PROCEEDINGS:

  All parties present on telephone
  Parties discuss discovery issues

  Parties would like an extension of time to complete discovery (Motion filed at doc #424)
  Court will issue written order
  Follow up conference call set for Aug. 27 at 1:00 pm




  Time in court: 3:07-3:34=27 minutes
